Citation Nr: 1102872	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 11, 1971 to 
February 19, 1972, April 1, 1991 to October 25, 1991, and August 
26, 2002 to October 15, 2002, as well as several other periods of 
active duty and active duty for training as a guardsman through 
December 2003.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and August 2008 rating decisions of the 
Department of Veterans Affairs (VA) regional office (RO) located 
in Huntington, West Virginia that denied the Veteran's claims of 
entitlement to service connection for sleep apnea, hypertension, 
and coronary artery disease.

In September 2010, a Board hearing was held at the VA Central 
Office (VACO) located in Washington, DC.  A transcript of the 
proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A.  Sleep Apnea

As noted above, the Veteran served on active duty in the Air 
Force from September 1971 to February 1972, April 1991 to October 
1991, and August 2002 to October 2002.  He also served in the Air 
Force National Guard from 1990 to 2003, which service included 
several periods of active duty and active duty for training.  See 
AF Form 526; NGB Form 22; Board Hearing Transcript at 5.  The 
Veteran explained at the Board hearing that during his 22 years 
of service in the Air Force National Guard (through December 
2003), he worked for the 167th Airlift Wing in both a civilian 
and guardsman capacity.

The Veteran claims that he incurred sleep apnea as a result of 
his active service.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

Service connection may generally be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304 (2010).  
This includes injuries or diseases incurred during active duty 
for training (ADT), or injuries suffered during inactive duty 
training (IDT).  See 38 U.S.C.A. §§ 101(24), 106 (West 2002).  
Reserve and National Guard service generally includes ADT and 
IDT.  38 U.S.C.A. § § 101(22); 38 C.F.R. § 3.6(c) (2010).

The Board notes that the presumption of soundness upon entry into 
service does not apply to ADT or IDT.  Paulson v. Brown, 7 Vet. 
App. 466 (1995) (citing 38 U.S.C.A. § 101(24)); see also 
38 U.S.C.A. § 1111, 1131, 1132; 38 C.F.R. § 3.304(b), 3.306 
(2010).  Also, the presumptive service connection provisions of 
38 C.F.R. § 3.307 do not apply to ADT or IDT.  38 U.S.C.A. §§ 
1112, 1131, 1132 (West 2002).  Consequently, with regard to 
periods of ADT and IDT, a claimant can establish service 
connection for a disability only if the evidence is in equipoise 
or weighs in favor of the claimant insofar as it shows either 
that the disability was incurred in service, or that it pre-
existed service and increased in severity during service beyond 
the natural progress of the condition.

November 1997 private treatment records show that the Veteran 
underwent a sleep study and was diagnosed with sleep apnea.  
Sleep studies were also performed in March 2005 and March 2007, 
which also reflect diagnosed sleep apnea.

The Veteran acknowledged at the Board hearing that he was not 
diagnosed with sleep apnea until 1997 (erroneously referred to as 
"1995" at the hearing).  The Veteran's service treatment 
records are likewise silent as to any sleep apnea or other sleep 
problems.  He testified at the Board hearing, however, that he 
began experiencing problems sleeping, including restlessness and 
snoring problems, sometime around 1991, and he asserts that it is 
related to his active service (and the Board notes again that the 
Veteran served on active duty from April 1, 1991 to October 25, 
1991).  The Veteran also testified that the flight surgeon where 
he served was only available once per month, such that he mostly 
saw a private physician for his care when he first began 
experiencing problems (including his first symptoms of sleeping 
problems), but the records dating back to 1991 were no longer 
available.

The Board notes that the Veteran has not been provided with a VA 
examination with regard to his claim.  The Board notes VA's duty 
to assist includes the duty to provide a veteran with a VA 
examination when the evidence "indicates" that a disability 
"may be associated with the claimant's service."  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. 
5103A(d)(2)(B) (West 2002).  Because there is evidence of a 
current sleep apnea disorder, and because the Veteran has 
testified that he began experiencing problems sleeping, including 
snoring, back in 1991 (i.e., around his time of active service 
from April to October 1991), the Board finds the evidence meets 
the low threshold requirement for a VA examination. See id.

B.  Hypertension

The Veteran claims that he incurred hypertension as a result of 
his active service.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

The Veteran asserts that during his basic training and in flight 
engineer school, (he did not specify when, but presumably around 
his period of active service in 1991), he was instructed to take 
salt tablets, which caused his hypertension.   See Notice of 
Disagreement, February 2009.  He testified at the Board hearing 
that in October 1991, while on active duty, he was diagnosed by a 
private physician's assistant, Mr. S.A. (erroneously transcribed 
as "S.O."), with borderline hypertension and that he has 
continued to be treated for hypertension since that time.  See 
Hearing Transcript at 13-16.  

The Board notes that the Veteran's September 1990 report of 
examination (for enlistment in the Air National Guard) reflects 
that his blood pressure was 140/90, his December 1990 report of 
examination reflects blood pressure of 126/72 (sitting), and a 
March 1991 medical examination and a May 1991 service treatment 
record both reflect blood pressure of 138/92, although none of 
these records show diagnosed hypertension.  Consistent with the 
Veteran's testimony, an October 1991 service treatment record 
(flying class duty exam) reflects that the Veteran's 
cardiovascular disease risk factors were reviewed and he was 
found to be satisfactory except for "borderline blood 
pressure."

The Veteran testified that the private treatment records prepared 
by Mr. S.A. dating back to 1991 were not available because the 
private practice where he worked at that time was closed.  The 
Board notes that the earliest treatment record in the claims file 
showing diagnosed hypertension is a September 1994 private 
treatment record prepared by Mr. S.A. that reflects "I have been 
seeing this patient for hypertension" and that the Veteran had 
been prescribed hctz.  In this regard, as noted above, the 
Veteran had several periods of active duty and active duty for 
training in the Air National Guard during 1994, as follows:  
January 6-7, 1994, February 4, 1994 (one day), February 19, 1994 
to June 22, 1994, March 8-9, 1994, March 12-20, 1994, March 30-
31, 1994, April 12-16, 1994, July 9-10, 1994, August 11-14, 1994, 
August 29, 1994 to September 2, 1994, September 14-15, 1994, and 
September 23-26, 1994.  See Orders.  The Board also notes that, 
as discussed at the Board hearing, the earliest service treatment 
records showing diagnosed hypertension are dated in 2002, which 
also reflect that the Veteran was prescribed hctz and zestril, 
and the Veteran testified at the Board hearing that he has 
continued taking his hypertension medications.  See, e.g., 
Service Treatment Records, January 2002 (adult preventative and 
chronic care flowsheet); March 2002 (aeromedical summary 
reflecting diagnosed in January 2002).  

The Board notes that the Veteran has not been provided with a VA 
examination with regard to his claim.  The Board notes VA's duty 
to assist includes the duty to provide a veteran with a VA 
examination when the evidence "indicates" that a disability 
"may be associated with the claimant's service."  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. 
5103A(d)(2)(B) (West 2002).  Because there is evidence tending to 
indicate that the Veteran currently has hypertension, the 
Veteran's service treatment records show that he was diagnosed 
with "borderline hypertension" during his active service in 
October 1991 (followed by a diagnosis by a private clinician of 
hypertension in 1994, a year during which he had several periods 
of active duty for training listed above), the Board finds the 
evidence meets the low threshold requirement for a VA 
examination. See id.

C.  Coronary Artery Disease

The Veteran claims that he incurred coronary artery disease as a 
result of his active service.  After a thorough review of the 
Veteran's claims folder, the Board has determined that additional 
development is necessary prior to adjudication of this claim.  

The Veteran testified at the Board hearing that while on active 
duty in Puerto Rico in 2002, he was working out at the gym and 
began to experience chest pain.  He testified that when he 
returned home from this period of active duty in Puerto Rico, he 
went to a private physician for treatment.  In that regard, the 
Veteran's orders reflect that he served on active duty for 
training between on May 4-18, 2002 (Puerto Rico), October 2-15, 
2002, December 21, 2002 to January 4, 2003 (Puerto Rico, see also 
AF Form 526), January 11-25, 2003.  See also travel orders, June 
1-2, 2002.

A private treatment record prepared by Dr J.S. reflects that in 
June 2002, the Veteran presented complaining of chest pain that 
he reported recently had its onset when he was working out at a 
gym during active service in Puerto Rico, and that stress testing 
was performed which results were within normal limits.  See 
Private Treatment Record, Dr. J.S., February 21, 2003.  February 
2003 private treatment records reflect that the Veteran returned 
complaining of chest pain, that he was diagnosed with coronary 
artery disease, and that an angioplasty and catheterization were 
performed.  Subsequent June 2003 private treatment records 
reflect that the Veteran returned complaining of chest pain and 
that a catheterization was performed again and a stent was 
surgically placed.  The Board also acknowledges a January 2009 
letter from Dr. J.S., in which Dr. J.S. noted that while the 
Veteran was diagnosed with coronary artery disease in 2003, the 
disease process "certainly chronologically preceded this 
discovery," and that the Veteran's longstanding hypertension 
"certainly is a contributing factor."  In this regard, as noted 
above, an October 1991 service treatment record reflects a 
diagnosis of "borderline blood pressure," and the Veteran 
testified that he has been treated for diagnosed hypertension 
since that time with hctz.

In addition, the Board notes that the September 1990 report of 
medical examination (enlistment) reflects the Veteran's 
cholesterol was 226 and a notation of elevated cholesterol was 
recorded.  Subsequently, April 2002 service treatment records 
reflect that a notation of coronary disease risk due to 
cholesterol of 237, and that an EKG was performed with 
essentially normal results, and no chest pain and normal heart 
sounds were noted.

The Board notes that the Veteran has not been provided with a VA 
examination with regard to his claim.  The Board notes VA's duty 
to assist includes the duty to provide a veteran with a VA 
examination when the evidence "indicates" that a disability 
"may be associated with the claimant's service."  See McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. 
5103A(d)(2)(B) (West 2002).  Because there is evidence of current 
coronary artery disease (see January 2009 letter from Dr. J.S.), 
and because the Veteran relates his heart disease to his active 
service in Puerto Rico in 2002, when he reported beginning to 
experience chest pain, the Board finds the evidence meets the low 
threshold requirement for a VA examination. See id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for sleep apnea.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  After reviewing the file and 
conducting a thorough examination of the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the Veteran's sleep 
apnea had its onset during a period of 
active service or active duty for training, 
or that is otherwise related to his 
service.

The examiner should provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions.  If the 
examiner concludes that the Veteran's sleep 
apnea is not related to a period of active 
service or active duty for training, the 
examiner must explain, in detail, the 
reasoning behind this conclusion.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  Schedule the Veteran for a VA 
examination for hypertension.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  After reviewing the file and 
conducting a thorough examination of the 
Veteran, the VA examiner should identify 
any current hypertension disorder and 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
hypertension disorder had its onset during 
a period of service or active duty for 
training, or is related to his service.

The examiner should provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions.  If the 
examiner concludes that the Veteran's 
hypertension is not related to a period of 
active service or active duty for training, 
the examiner must explain, in detail, the 
reasoning behind this conclusion.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

3.  Schedule the Veteran for a VA 
examination coronary artery disease.  The 
claims folder should be provided to the 
examiner for review in conjunction with the 
examination.  After reviewing the file and 
conducting a thorough examination of the 
Veteran, the VA examiner should identify 
any current coronary artery disease and 
render an opinion as to whether it is at 
least as likely as not that the Veteran's 
coronary artery disease had its onset 
during a period of active service or active 
duty for training, or is otherwise related 
to service.

The examiner should provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions.  If the 
examiner concludes that the Veteran's 
coronary artery disease is not related to 
during a period of active service or active 
duty for training, the examiner must 
explain, in detail, the reasoning behind 
this conclusion.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate:  
"more likely than not" (meaning greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

4.  Then, readjudicate the Veteran's 
claims.  If the claims remain denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


